DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 11, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed April 7, 2022 have been fully considered but they are not persuasive.
Regarding applicant’s argument centered on lightness L* and glossiness being clearly different indicators with no correlation to overcome the examiner’s statement that the two indicators are inherently linked, the examiner is unpersuaded.  The examiner agrees with applicant’s explanations that lightness L* and glossiness are different indicators and are determined differently.  However, applicant has not addressed the evidence provided that a difference in glossiness also indicates difference in lightness.  Beck, of record, notes that lightness and glossiness are related, see the first paragraph. Vladusich, of record, provides a theory to show how surface gloss and lightness can be understood in a unified manner in terms of the vector computation of “layered representations” of surface and illumination properties, see at least the abstract, and determines gloss and lightness ratings vary inversely, see page 1576 section H.  Further, Yonehara et al. “Experimental Relationships between Surface Roughness, Glossiness and Color of Chromatic Colored Metals,” Materials Transactions, Vol. 45, No. 4, pp. 1027 to 1032, 2004, also states “the relationship between the lightness value ‘L*’ and surface roughness value ‘Ra’ showed an inverse correlation with the glossiness value ‘Gs(60°)’”, see at least the abstract.  Thus the examiner has provided ample evidence that a difference in glossiness would inherently indicate a difference in lightness L*.  Thus, a difference in glossiness indicating a difference in lightness would be an inherent physical property of the material used and it has been held "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.  As previously noted, the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995), see MPEP 2112.  Further, in this case the examiner has provide a basis in fact and technical reasoning with evidence to reasonably support the determination that the difference in lightness L* is an inherent characteristic which necessarily flows from the difference in glossiness in the applied prior art.  See Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990) and MPEP 2112. IV.  Particularly, the examiner was unpersuaded since applicant’s arguments did not addressed why the evidence of Beck and Vladusich (and now also Yonehara) are not applicable or otherwise fails to show a difference in glossiness necessarily indicates a difference in lightness L*.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 3 the inclined angle being “10 to 87” has clarity issues.  The units of the angle is not stated, making it unclear if degrees or radians or gradients or turns or gons or some other angle unit are meant.   In light of the specification, and previous versions of claim 3, degrees is the assumed unit.  The examiner respectfully suggests using a degree sign (i.e. “10 to 87°”) or the word degrees (i.e. “10 to 87 degrees”) to clarify the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. US Patent Application Publication 2018/0134006, of record, as evidenced1 by Slobodin US Patent 5,084,777, of record, Bui et al. “High optical density and low dielectric constant black matrix containing graphene oxide and carbon black on color filters” Displays Vol. 34 pp. 192–199, 2013, of record, Beck, Jacob, “The Effect of Gloss on Perceived Lightness” The American Journal of Psychology 77, no. 1, page 54, 1964, of record, Vladusich, Tony, “A unified account of gloss and lightness perception in terms of gamut relativity” Journal of the Optical Society of America A 30(8):1568-1579, 2013, of record, and Yonehara et al. “Experimental Relationships between Surface Roughness, Glossiness and Color of Chromatic Colored Metals,” Materials Transactions, Vol. 45, No. 4, pp. 1027 to 1032, 2004.
Regarding claim 1 Lin discloses a multilayer light-blocking film (title e.g. figures 2A-F & 5A-H composite light blocking sheet 100) comprising: a multilayer structure comprising at least a first black light-blocking outmost layer (e.g. first surface layer 110) and a second black light-blocking outmost layer (e.g. second surface layer 120), wherein the multilayer structure is further comprising at least a substrate film (e.g. inside substrate layer 130), wherein the first black light-blocking outmost layer (e.g. 110) provided on one major surface side of the substrate film (see figures 2A-F), and the second black light-blocking outmost layer (e.g. 120) provided on the other major surface side of the substrate film (see figures 2A-F), the first black light-blocking outmost layer and the second black light-blocking outmost layer each have an optical density of 2.5 or more (implicit given materials listed in paragraph [0047] as evidenced by Bui Table 1 indicating a light blocking layer made with similar materials having an optical density of 4.8 and given the function of a light blocking layer as evidenced by Slobodin column 6 lines 61-62:  “A light blocking layer 14 might typically have an OD between 3 and 5.”) and a 60° glossiness of 5.0% or less (inter alia paragraph [0007] “the first gloss GU1 is different from the second gloss GU2, and the following conditions can be satisfied: 0<GU1<1.8% and 2.0<GU2<9.0%” & paragraph [0048] notes present disclosure measures gloss at 60° e.g. Tables 2, 5 & 7-8), and the first black light-blocking outmost layer has a lightness L* different from lightness L* of the second black light-blocking outmost layer (inter alia paragraph [0007] “the first gloss GU1 is different from the second gloss GU2” e.g. Table 2, 5 & 7-8 thus it is inherent that the two lightnesses are also different since the two glossinesses are different as evidenced by Beck, Vladusich and Yonehara, which discuss the inherent linkage of changes in gloss to a change in lightness). 
Regarding claim 2 Lin discloses the multilayer light-blocking film according to claim 1, as set forth above.  Lin further discloses wherein the first black light-blocking outmost layer and/or the second black light-blocking outmost layer have inclined end surfaces so that a film width increases from the first black light- blocking layer toward the second black light-blocking outmost layer, and the inclined end surface is exposed in a planar view seen from a normal direction of a major surface of the first black light-blocking outmost layer (e.g. figure 5f surface 123f).
Regarding claim 3 Lin discloses the multilayer light-blocking film according to claim 2, as set forth above.  Lin further discloses wherein an inclination angle between the major surface of the first black light-blocking outmost layer and the inclined end surface is 10 to 87° (e.g. figure 5f surface 123f).
Regarding claim 4 Lin discloses the multilayer light-blocking film according to claim 1, as set forth above.  Lin further discloses wherein a difference between the 60° glossiness of the first black light-blocking outmost layer and the 60° glossiness of the second black light-blocking outmost layer is 1.0 to 4.5% (using the values in Tables 2, 5 & 7-8 |GU1-GU2|=2.6, 3.0, 2.9 & 2.4%, respectively).
Regarding claim 6 Lin discloses the multilayer light-blocking film according to claim 1, as set forth above.  Lin further discloses wherein the substrate film has a total light transmittance of 80.0 to 99.9% (implicit given paragraph [0047] “130 can be … transparent”).
Regarding claim 7 Lin discloses the multilayer light-blocking film according to claim 1, as set forth above.  Lin further discloses wherein the substrate film has a thickness (e.g. thickness d) of 0.5 m or more and 50 m or less (e.g. Table 2, 5 & 7-8 d=32, 14, 6 & 28m, respectively).
Regarding claim 8 Lin discloses a light-blocking ring for optical equipment (title e.g. figures 2A-5H composite light blocking sheet 100, particularly figures 2A-B & 3-4), having a ring-shaped outer shape (see figures 2A-B), and comprising a multilayer structure according to claim 1 (as set forth above).
Regarding claim 9, the limitations of claim 9 are the same as the limitations of claim 2, and claim 9 is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US Patent Application Publication 2018/0134006, of record, as evidenced Beck, Jacob, “The Effect of Gloss on Perceived Lightness” The American Journal of Psychology 77, no. 1, page 54, 1964, of record, Vladusich, Tony, “A unified account of gloss and lightness perception in terms of gamut relativity” Journal of the Optical Society of America A 30(8):1568-1579, 2013, of record, and Yonehara et al. “Experimental Relationships between Surface Roughness, Glossiness and Color of Chromatic Colored Metals,” Materials Transactions, Vol. 45, No. 4, pp. 1027 to 1032, 2004.
Regarding claim 1 Lin discloses a multilayer light-blocking film (title e.g. figures 2A-F & 5A-H composite light blocking sheet 100) comprising: a multilayer structure comprising at least a first black light-blocking outmost layer (e.g. first surface layer 110) and a second black light-blocking outmost layer (e.g. second surface layer 120), wherein the multilayer structure is further comprising at least a substrate film (e.g. inside substrate layer 130), wherein the first black light-blocking outmost layer (e.g. 110) provided on one major surface side of the substrate film (see figures 2A-F), and the second black light-blocking outmost layer (e.g. 120) provided on the other major surface side of the substrate film (see figures 2A-F), the first black light-blocking outmost layer and the second black light-blocking outmost layer each have a 60° glossiness of 5.0% or less (inter alia paragraph [0007] “the first gloss GU1 is different from the second gloss GU2, and the following conditions can be satisfied: 0<GU1<1.8% and 2.0<GU2<9.0%” & paragraph [0048] notes present disclosure measures gloss at 60° e.g. Tables 2, 5 & 7-8), and the first black light-blocking outmost layer has a lightness L* different from lightness L* of the second black light-blocking outmost layer (inter alia paragraph [0007] “the first gloss GU1 is different from the second gloss GU2” e.g. Table 2, 5 & 7-8, thus it is inherent that the two lightnesses are also different since the two glossinesses are different as evidenced by Beck, Vladusich and Yonehara, which discuss the inherent linkage of changes in gloss to a change in lightness).
Lin is silent regarding the optical density, specifically Lin does not disclose the first black light-blocking outmost layer and the second black light-blocking outmost layer each have an optical density of 2.5 or more.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  Lin’s composite light blocking sheet including a first surface layer, a second surface layer, an inside substrate layer, as set forth above, establishes general conditions of the claim.  Benefit of having an optical density ≥2.5 includes blocking 99.684% or more of light incident on the light-blocking outmost layers, i.e. setting a lower limit for the working range.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the first black light-blocking outmost layer and the second black light-blocking outmost layer in the multilayer light-blocking film as disclosed by Lin to have an optical density of 2.5 or more for the purpose of blocking 99.684% or more of light incident on the light-blocking outmost layers and since discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claims 2-4 and 6-9, the claims are rejected for the same reasons as set forth in the 102 section above.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US Patent Application Publication 2015/0022896, of record, in view of Mizutani et al. US Patent Application Publication 2005/0079328, of record, as evidenced Beck, Jacob, “The Effect of Gloss on Perceived Lightness” The American Journal of Psychology 77, no. 1, page 54, 1964, of record, Vladusich, Tony, “A unified account of gloss and lightness perception in terms of gamut relativity” Journal of the Optical Society of America A 30(8):1568-1579, 2013, of record, and Yonehara et al. “Experimental Relationships between Surface Roughness, Glossiness and Color of Chromatic Colored Metals,” Materials Transactions, Vol. 45, No. 4, pp. 1027 to 1032, 2004.
Regarding claim 1 Cho discloses a multilayer light-blocking film (abstract e.g. figures 2-7 three-layer spacer 14a, 24a, 34a, 44a, 54a or 64a) comprising: a multilayer structure comprising at least a first black light-blocking outmost layer (e.g. outer layer 142) and a second black light-blocking outmost layer (e.g. outer layer 144), wherein the multilayer structure is further comprising at least a substrate film (e.g. inside layer 140), wherein the first black light-blocking outmost layer (e.g. 142) provided on one major surface side of the substrate film (inter alia paragraph [0020] & see figures 2-7), and the second black light-blocking outmost layer (e.g. 144) provided on the other major surface side of the substrate film (inter alia paragraph [0020] & see figures 2-7), the first black light-blocking outmost layer and the second black light-blocking outmost layer each have an optical density of 2.5 or more and a 60° glossiness of 5.0% or less (inter alia paragraph [0020] “the optical density of each outside layer 142, 144 may be 4.0 and the surface gloss ratio of each outside layer 142, 144 maybe between 2% and 4% for a light incident angle of 60 degrees”).
Cho does not specifically disclose and the first black light-blocking outmost layer has a lightness L* different from lightness L* of the second black light- blocking layer.
The problem faced by the inventor is to discriminate the two sides of the multilayer film during an assembly process using said multilayer film, see specification paragraph [0007].
Mizutani teaches a multilayer film (abstract e.g. figures 1-2) where the outer surfaces of the multilayer film has different glossiness at 60° (paragraph [0026] “different in gloss between the front and back surfaces”) for the purpose of easily distinguishing the front and back surfaces visually to reduce handling errors e.g. reversing the front and back, when placed into a larger assembly (paragraph [0026]).  It is inherent that the two lightnesses are also different since the two glossinesses are different as evidenced by Beck, Vladusich and Yonehara, which discuss the inherent linkage of changes in gloss to a change in lightness.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for first black light-blocking outmost layer and the second black light-blocking outmost layer in the multilayer film as disclosed by Cho to have different glossiness, inherently having different lightness L*, as taught by Mizutani for the purpose of easily distinguishing the front and back surfaces visually to reduce handling errors e.g. reversing the front and back, when placed into a larger assembly, thereby solving the problem faced by the inventor.

Regarding claim 2 Cho as modified by Mizutani discloses the multilayer light-blocking film according to claim 1, as set forth above.  Cho further discloses wherein the first black light-blocking outmost layer (e.g. 142) and/or the second black light-blocking outmost layer (e.g. 144) have inclined end surfaces so that a film width increases from the first black light-blocking outmost layer toward the second black light-blocking outmost layer, and the inclined end surface is exposed in a planar view seen from a normal direction of a major surface of the first black light-blocking outmost layer (see figure 2).
Regarding claim 3 Cho as modified by Mizutani discloses the multilayer light-blocking film according to claim 2, as set forth above.  Cho further discloses wherein an inclination angle between the major surface of the first black light-blocking outmost layer and the inclined end surface is 10 to 87° (see figure 2).
Regarding claim 4 Cho as modified by Mizutani discloses the multilayer light-blocking film according to claim 1, as set forth above.  Cho and Mizutani do not disclose or teach wherein a difference between the 60° glossiness of the first black light-blocking outmost layer and the 60° glossiness of the second black light-blocking outmost layer is 1.0 to 4.5%.  However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  Cho as modified by Mizutani discloses the multilayer light-blocking film, as set forth above, and these together establish general conditions of the claim. Benefits of having a difference in glossiness between 1.0 and 4.5% is to have sufficient difference to visually distinguish the two sides of the multilayer film while staying within the glossiness requirements of ≤5%.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for glossiness difference between the first black light-blocking outmost layer and the second black light-blocking outmost layer in the multilayer film as disclosed by Cho as modified by Mizutani to be in the range of 1.0 to 4.5% since discovering the optimum or workable ranges involves only routine skill in the art and one would be motivated to have sufficient difference for the purpose of  visually distinguishing the two sides of the multilayer film. 
Regarding claim 6 Cho as modified by Mizutani discloses the multilayer light-blocking film according to claim 1, as set forth above.  Cho further discloses wherein Cho further discloses wherein the substrate film has a total light transmittance of 80.0 to 99.9% (paragraph [0020] discloses the substrate is polymer material e.g. PET, PC or PMMA, which are generally transparent, thus it is implicit that the transmittance range is met).  
Regarding claim 7 Cho as modified by Mizutani discloses the multilayer light-blocking film according to claim 1, as set forth above.  Cho further discloses wherein the substrate film has a thickness of 0.5 m or more and 50 m or less (paragraph [0020] “a total thickness of the spacer 14a may be between 25 m and 80 m, and a thickness of each outside layer 142, 144 may be between 4 m and 15 m”).
Regarding claim 8 Cho further discloses a light-blocking ring for optical equipment (abstract e.g. figures 2-7 14a, 24a, 34a, 44a, 54a or 64a), having a ring-shaped outer shape (inter alia abstract), and comprising a multilayer structure according to claim 1 (as set forth above).
Regarding claim 9, the limitations of claim 9 are the same as the limitations of claim 2 and claim 9 is rejected for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                                    May 11, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2131.01.